Title: To George Washington from Arthur St. Clair, 26 March 1792
From: St. Clair, Arthur
To: Washington, George



Sir,
Philadelphia March 26th 1792

I beg leave to offer you my unfeigned Thanks for the honor conferred upon me by the Appointment to the command of the Army of the united States the last Campaign. Though that Campaign was unfortunate, I am not conscious that any thing within my power to have produced a more happy Issue, was neglected. As I was prompted, Sir, to accept that Command by no motives of either Ambition or Interest, but by a fervent Wish to be of Service to my Country, and a Belief, perhaps too fondly entertained that I could be so; that I am led to decline it in future proceeds neither from Disgust nor Disapointment.
Having been much afflicted with Sickness during nearly the whole of the Campaign, tho’ I flatter myself the public Interests did not suffer by it; and although my Health is now tolerably restored, my Constitution has received a very severe shock, and I might not again be able to go through the weight of Business which necessarily follows the command of an Army.
Although Sir, I am myself persuaded that every thing was done, in the Course of the last Campaign, that could be done on my part, fully to answer the public Expectations, yet it is denied by some, doubted by many, and known to but few out of the Army—A Wish to rectify the public Opinion, and a Duty that, I conceive I owe to myself, induces me to request that an Enquiry into my Conduct may be instituted—When that is over I may hope to be permitted to resign the Commission of Major General which I now hold. Should the Result of the Enquiry be that, in any Instance, the Duties of my Station were neglected; or, that I did not improve every Hour, and every Opportunity to the best Advantage; or, that the Operations of the Army, after it was in a Condition to operate, were delayed one Moment in consequence of my illness, I shall patiently submit to the merited Censure.
To whoever may be appointed my Successor, I shall be happy

Sir, to give every Light and information my Situation as General of the Army, or of Governor of the western Territory put in my Power to obtain, and to evince to you Sir, and to the World, that the Confidence you were pleased to repose in me was not misplaced. With every Sentiment of Gratitude, of Respect, and allow me add of Affection I have the honor to be Sir, Your most obedient Servant

Ar St Clair

